Citation Nr: 0819351	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  03-15 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant's spouse had qualifying service (and 
was a veteran) for purposes of establishing entitlement to VA 
death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant alleges that her deceased husband had 
recognized service as a member of the Armed Forces of the 
Philippines (AFP) from July 1966 to May 1994.  He died in 
September 2001.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 decisional 
letter of the Manila RO.  In February 2004 the case was 
remanded for additional development.  


FINDING OF FACT

The appellant's deceased husband did not have any active 
service, whether as a member of the AFP or otherwise, that 
was in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant's deceased husband did not have recognized 
active service and was not a veteran; the threshold legal 
requirement for establishing her entitlement to VA death 
benefits is not met.  38 U.S.C.A. §§ 101, 107, 1310, 1541 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1 3.40, 3.41, 3.203 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), does 
not apply in the instant case.  The only issue before the 
Board is whether the appellant's deceased spouse had 
qualifying service to establish veteran status; if not, she 
is not a proper claimant for VA benefits.  The record 
includes service department certification of nonservice.  
Because qualifying service and how it may be established are 
outlined in statute and regulation and because service 
department certifications of service are binding (and 
dispositive unless there is evidence suggesting that a 
request for recertification of service is necessary), the 
Board's review is limited to interpreting the pertinent law 
and regulations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).

Nonetheless, February 2004, June 2005, September 2005, and 
May 2007 letters explained the evidence necessary to 
substantiate the appellant's claim, the evidence VA was 
responsible for providing, the evidence she was responsible 
for providing, and advised her to submit any evidence or 
provide any information she had regarding her claim.  The 
claim was readjudicated after all critical notice was issued, 
and development sought by the Board was completed.  See 
September 2007 Supplemental Statement of the Case.  The 
appellant has not submitted any evidence to suggest 
recertification of her husband's service is necessary.

B.	Factual Background

The appellant contends that her spouse had qualifying service 
as a member of the AFP from July 1966 to July 1994.  In 
support of her claim, she submitted copies of Letter Orders 
issued by the Philippine Army dated June 1967, March 1968, 
and August 1968.  She also submitted a Statement of Service 
from the Philippine National Police (PNP) General 
Headquarters.  It shows that the deceased first enlisted in 
the Philippine Army in July 1966 before transferring to the 
Philippine Constabulary in December 1968.  In January 1991, 
the Philippine Constabulary was absorbed into the PNP, where 
the deceased remained until his retirement in July 1994.  The 
Statement of Service was certified by the PNP, and the AFP 
has also certified the deceased had active service from July 
1966 to July 1994; it is the appellant's contention that both 
the PNP and AFP are military authorities qualified to certify 
service under 38 C.F.R. § 3.203.  

The appellant also notes that her spouse served during 
wartime in the Republic of Vietnam.  

In March 2004, based upon the information the appellant 
provided, the Personnel Information Exchange System (PIES) 
replied that there were no records for the deceased at its 
location, and suggested that a request be routed through the 
Defense Personnel Records Image Retrieval System (DPRIS) to 
determine if any imaged records were available.  In February 
2005, DPRIS determined that no imaged records were available 
for the deceased.  In July 2005, the National Personnel 
Records Center (NPRC) certified that a search of their 
records did not reveal a record of the appellant's deceased 
husband's claimed Federal employment.  In February 2006, the 
NPRC (through the PIES system) certified that they were 
unable to identify a Philippine Military Service record, or 
verify any service, for the deceased.

C.	Legal Criteria and Analysis

VA death benefits (whether dependency and indemnity 
compensation (DIC) or pension) are payable to the surviving 
spouses of veterans.  38 U.S.C.A. §§ 1310, 1521, 1524.

 "Veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. §  101; 38 C.F.R. §  3.1(d).  Active military, 
naval, or air service includes active duty.  "Active duty" 
is defined as full time duty in the Armed Forces.  38 C.F.R. 
§ 3.6.  The "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.  

Service in the Armed Forces of the Philippines is recognized 
as service in the Armed Forces of U.S. under limited 
circumstances, including service in the Commonwealth Army of 
the Philippines upon being called into service of the Armed 
Forces of the United States by orders issued by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, and 
service department certified recognized guerrilla service and 
unrecognized guerrilla service (in the World War II era), as 
well as (with limitations) service in the Philippine Scouts 
(including New Philippine Scouts).   38 U.S.C.A. § 107; 
38 C.F.R. § 3.40.  

For purposes of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) the evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of the VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. §  3.203(a).  When the claimant does not submit 
evidence of service or the evidence does not meet the 
requirements of this section, the VA shall request 
verification of service from a service department.  38 C.F.R. 
§ 3.203(c).

The documents submitted by the appellant do not meet the 
first requirement of 38 C.F.R. § 3.203(a) as they are not 
documents issued by a United States service department.  She 
has not submitted a DD Form 214, a Certification of Release 
or Discharge from Active Duty, or an original Certificate of 
Discharge from the United States Armed Forces.  [Notably, 
certifications from the PNP or AFP are not acceptable 
evidence of service as they are not service departments 
qualified to verify service under 38 C.F.R. § 3.203, as 
contended by the appellant.  Furthermore, while the Statement 
of Service documents that the deceased served in the 
Philippine Army, the Philippine Constabulary, and then the 
PNP, it does not show that any such service was rendered in 
the service of the United States Armed Forces.  The appellant 
has not submitted any documents showing that her deceased 
spouse served in the United States Armed Forces in the 
Philippines.]  

VA sought service department verification of whether the 
appellant's deceased spouse served in the United States Armed 
Forces in the Philippines.  After multiple attempts to obtain 
service department certification, in February 2006, the 
service department (via the NPRC) certified it had no record 
of the appellant's husband serving in the service of the 
United States Armed Forces.  This certification is binding on 
VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  If a change 
of service department certification is what the appellant 
seeks, her remedy lies with the service department and not 
with VA.  

In essence what the record shows (without dispute) is that 
the appellant's deceased spouse had active service with the 
Armed Forces of the Philippines.  While such service during 
the World War II era may have been qualifying for VA benefits 
(because the Philippine Armed Forces were called into service 
of the Armed Forces of the U.S. by Order of the President) 
those circumstances ended in 1946, and the service of the 
appellant's deceased spouse began approximately 20 years 
thereafter.  

It is likewise not in dispute that the appellant's deceased 
spouse served in Vietnam during the Vietnam era; however, he 
served there as a member of the AFP.  Nothing in the record 
shows that he served in the Armed Forces of the U.S. (nor is 
such service directly alleged).  

Governing law does not provide U.S. veteran status for 
service in the Armed Forces of the Philippines from 1966 to 
1994 (the service alleged to be qualifying).  The appellant's 
deceased spouse was not a U.S. veteran; the appellant is not 
entitled to VA death benefits based on his service.  The law 
is dispositive in this matter.  Consequently, , the claim 
must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The appeal to establish basic legal entitlement to VA death 
benefits is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


